PER CURIAM.
Appellee entered and won a contest for which the prize was a trip to Rome for two, including transportation, hotel accommodations, and rental car. For various disputed reasons which are not at issue on this appeal, he never took the trip to Rome and he sued the company that ran the contest. During the trial before the court below, appellee was allowed to testify, over objection, as to the amount of damages suffered, based on his conversations with travel agents.
Appellant urges that the testimony given by Mr. Tarlini as to the amount of damages was not competent evidence and, therefore, the $1,700.00 damage award was improper. We agree and reverse.
The testimony was not competent for several reasons. First of all, it was inadmissible hearsay. Secondly, it was opinion testimony by a non-expert and did not come within the exception which would allow non-experts to testify on a subject within common knowledge or about matters they themselves perceive. Finally, the rates testified to were not shown to be available within the time frame of the breach of contract. The damage must be determined as of the date of the breach of contract. Fowler v. Smoak, 57 So.2d 429 (Fla.1952).
Accordingly, we reverse and remand for a new trial on the issue of damages.
McCORD, C. J., and MILLS and SMITH, JJ., concur.